DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Objections
Claim 22 is objected to because of the following informalities:  
In claim 22, in line 3, the word “on” should be deleted.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	With regards to claim 2, in lines 9-10, the limitation “receiving positioning information…based one or more signals transmitted by the ultrasound imaging device” is recited.  As set forth in the previous action (see pg. 4 of the Non-Final rejection mailed on 4/4/22), the “ultrasound imaging device”, which invokes interpretation under 35 USC 112, sixth paragraph, has been interpreted as corresponding to an US probe which would include an US transducer/transmitter in order to obtain the plurality of ultrasound images.  It is therefore unclear as to whether Applicant is attempting to set forth that the “one or more signals transmitted by the ultrasound imaging device” are specifically ultrasound signals from the probe/transducer itself, or signals that are transmitted by the device in that they are transmitting by a transmitter (i.e. emitters of a tracking device attached to the ultrasound imaging device) associated with the ultrasound imaging device/probe. For examination purposes, Examiner assumes the latter (note that the former, wherein the same signals transmitted by the ultrasound imaging device would be used to obtain position information, is not supported by the specification).  Claims 18 and 23 are similarly rejected. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 2-8, 10-12 and 14-21 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fu et al. (US Pub No. 2007/0015991) in view of Lachaine et al. (WO 2009/012576).
With regards to claim 2, Fu et al. disclose an apparatus for monitoring delivery of radiation therapy to a patient, the apparatus comprising:
an ultrasound imaging device (620) positioned in contact with the patient to obtain a plurality of ultrasound images (i.e. real-time US images), such that the ultrasound imaging device obtains the plurality of ultrasound images when a radiation fraction is delivered to the patient during the radiation therapy by a radiation therapy device (506) (paragraph [0036], referring to US images being continuously acquired (i.e. step 111), at a real-time imaging rate in that the images are acquired during the course of the treatment delivery stage (30), i.e. while the treatment plan is being administered to the patient in a particular session, and therefore the US images are obtained when a radiation fraction is delivered to the patient; paragraph [0072], referring to the ultrasound imager or sensor which is coupled to a robotic arm (910), wherein the robotic arm may have 5 or more degrees of freedom; paragraph [0073], referring to the ultrasound sensor (620) alternatively being positioned manually or may be coupled to mechanical positioning mechanisms known in the art; paragraphs [0053], referring to the LINAC system (500) including a LINAC (506) (e.g., radiation source); paragraph [0051]; Figures 1, 5-6 and 9); and
a processor (i.e. “computer system”/”processing device”) configured to perform operations comprising detecting, during delivery of the radiation fraction by the radiation therapy device, intrafractional movement of at least one of a target tissue or surrounding tissue based on the obtained plurality of ultrasound images of the target tissue and the surrounding tissue of the patient (paragraphs [0024]-[0025], referring to dynamic tracking movement of soft tissue; paragraph [0036], referring to computing dynamic motion of the soft tissue target as a function of time during the treatment delivery stage (30) and based on the one or more acquired US images, and thus intrafractional movement of tissue based on the continuously acquired US images is detected during the radiation delivery; paragraphs [0049], [0054], [0057]; [0071]; Figures 1, 6).
With regards to claim 18, Fu et al. disclose a system for monitoring delivery of radiation therapy to a patient, the system comprising:
an ultrasound imaging device (620) positioned in contact with the patient to obtain a plurality of ultrasound images (i.e. real-time US images) of a target tissue and surrounding tissue of the patient while a radiation fraction is simultaneously delivered by a radiation therapy device (506) along one or more beam-delivery paths to the patient
(paragraph [0036], referring to US images being continuously acquired (i.e. step 111), at a real-time imaging rate in that the images are acquired during the course of the treatment delivery stage (30), i.e. while the treatment plan is being administered to the patient in a particular session, and therefore the US images are obtained when a radiation fraction is delivered to the patient; paragraph [0072], referring to the ultrasound imager or sensor which is coupled to a robotic arm (910), wherein the robotic arm may have 5 or more degrees of freedom; paragraph [0073], referring to the ultrasound sensor (620) alternatively being positioned manually or may be coupled to mechanical positioning mechanisms known in the art; paragraphs [0053], referring to the LINAC system (500) including a LINAC (506) (e.g., radiation source); paragraph [0051]; Figures 1, 5-6 and 9); and
	a memory that stores the plurality of ultrasound images and a baseline image (i.e. “reference US image”), the baseline image being obtained prior to the radiation fraction and represents the target tissue and the surrounding tissue (paragraphs [0024], [0035]-[0036], [0047], [0049], referring to the memory; Figure 1)
	a processor (i.e. “processing device”) (paragraph [0049]) configured to perform operations comprising:
	comparing the baseline image with at least one of plurality of ultrasound images (paragraph [0036], referring to the registration the one or more of the acquired US images to the delivery reference US image (i.e. "baseline image"); Figure 1, step 112);
detecting intrafractional movement of anatomical structures associated with the target tissue or surrounding tissue based on a result of the comparison (paragraph [0025], referring to dynamic tracking movement of soft tissue; paragraph [0036], referring to computing dynamic motion of the soft tissue target as a function of time during the treatment delivery stage (30); paragraph [0071]; Figure 1); and
determine an adjustment to a radiation treatment parameter based on the detected intrafractional movement of the anatomical structures (paragraph [0024], [0036], [0049], [0054]; [0057], [0071], referring to adjusting the radiation beam position to compensate for dynamic motion of the soft tissue target during the treatment delivery; Figure 1).
With regards to the limitations of claims 2 and 18 of the ultrasound imaging device being specifically positioned in contact “with the patient’s perineum to obtain from at least one transperineal direction” the plurality of ultrasound images, “such that the ultrasound imaging device does not intersect, while obtaining the plurality of ultrasound images, a beam-delivery path” along which the radiation fraction is delivered and “wherein the ultrasound imaging device does not intersect, while obtaining the plurality of ultrasound images, the one or more beam-delivery paths of the radiation fraction”, Examiner notes that the limitations are directed to an intended use of the claimed apparatus.  Specifically, claims 2 and 18 are directed to an apparatus/system comprising structurally of an ultrasound imaging device and a processor/memory.  The limitations directed to a specific positioning of the ultrasound imaging device with reference to the patient and the beam-delivery path is viewed as an intended use of the device in the apparatus claims 2 and 18.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  Since the ultrasound imaging device of Fu et al., which can be coupled to a robotic arm (910) which has 5 or more degrees of freedom or may even be positioned manually (see paragraphs [0072]-[0073]; Figure 9) and which further is configured to obtain the plurality of ultrasound images during the radiation therapy, is capable of being positioned in any position relative to the patient, including being positioned to be in contact with the patient’s perineum to obtain from at least one trasnperineal direction the plurality of ultrasound images such that the ultrasound imaging device does not intersect, while obtaining the plurality of ultrasound images, a beam-delivery path along which the radiation fraction is delivered, Fu et al. meet the above limitations of claim 2.  
However, Fu et al. do not specifically disclose that the operations further comprise receiving positioning information associated with the ultrasound imaging device based on one or more signals transmitted by the ultrasound imaging device and communicating the positioning information through a visual display.
Lachaine et al. disclose methods and systems for assisting users in locating anatomical structures of interest using ultrasound imaging devices, such as in in ultrasound-based IGRT (Abstract; paragraph [0008]).  The position of the ultrasound probe may be displayed, in addition to the preferred ultrasound scan path to obtain the ultrasound image, wherein an optical or mechanical tracking system may be used to determine the position of the probe (paragraphs [0014], [0018], [0026]).  An optical camera attached to, for example, the ceiling, tracks passive or active markers affixed to the probe (paragraph [0026]; note that “active” markers attached to the probe would transmit one or more signals “by the ultrasound imaging device”/probe). Updating the probe representation (200) based on it’s current tracked location in real-time helps the operator to see how close the current probe position is relative to a suggested path (100), thereby enabling the operator to include the appropriate anatomy in the scan with minimal searching and allows the operator to reproduce the same scan from one radiotherapy treatment session to the next (paragraph [0026]; Figures 1-2)
At the time of the invention, it would have been obvious to one of ordinary skill in the art to have the operations of Fu et al. further comprise receiving positioning information associated with the ultrasound imaging device based on one or more signals transmitted by the ultrasound imaging device and communicating the positioning information through a visual display, as taught by Lachaine et al., in order to enable the operator to include the appropriate anatomy in the scan with minimal searching and allow the operator to reproduce the same scan from one radiotherapy treatment session to the next (paragraph [0026]
With regards to claims 3-4 and 19, the claims are directed to further limiting the radiation therapy device.  The radiation therapy device is not positively recited as part of the claimed apparatus.  Specifically, claims 2 and 18, upon which claims 3/4 and 19, respectively, are ultimately dependent upon, is directed to an apparatus structurally comprising an ultrasound imaging device and a processor, but does not positively recite that the radiation therapy device is part of the claimed apparatus.  Rather, the apparatus is intended to be used during the radiation therapy by the radiation therapy device.  As such, the limitations of claims 3-4 directed to the radiation therapy device are directed to an intended use of the claimed apparatus.  Since the apparatus of Fu et al. is capable of being used with any radiation therapy device, including one that is configured to perform the functions as set forth in claim 3, Fu et al. meets the above limitations.  Nonetheless, Fu et al. does disclose [claim 3] that the radiation therapy device simultaneously delivers the radiation fraction while the plurality of ultrasound images are obtained using the ultrasound imaging device (paragraphs [0025]; paragraph [0036], referring to continuously acquiring US images at a real-time imaging rate while the treatment is being administered to the patient in a particular session; [0071])) and [claim 4] that the radiation therapy device delivers the radiation fraction along the beam-delivery path to the target tissue, wherein the beam-delivery path is directed to the patient’s anatomy in a non-transperineal direction (paragraph [0025]; paragraph [0035]-[0036], [0049]-[0052]; Figure 1, referring to the treatment delivery stage (30); Figure 5, note that radiation therapy device (506) provides external radiation in a non-transperineal direction), and therefore Fu et al. does disclose the limitations of claims 3 and 4. 
With regards to claims 5 and 20, Fu et al. disclose that the ultrasound imaging device scans a target tissue prior to the radiation fraction, a baseline image (i.e. “reference US image”) of the target tissue and surrounding tissue (paragraphs [0032], [0035], Figure 1, step 110).  With regards to the limitation that the scanning is specifically “transperineally” and “in a genitourinary region of the patient”, Examiner notes that the specific positioning for scanning is directed to an intended use of the claimed apparatus.  Since the ultrasound imaging device of Fu et al. is capable of scanning any target tissue, including by scanning transperineally and in a genitourinary region of the patient, Fu et al. meet the above limitation.  
With regards to claim 6, Fu et al. disclose that the processor is configured to perform operations comprising comparing one or more of the plurality of ultrasound images with the baseline image (paragraph [0036], referring to the registration the one or more of the acquired US images to the delivery reference US image (i.e. "baseline image"); Figure 1, step 112); and determining intrafractional movement of at least one of the target tissue or the surrounding tissue based on the compared one or more ultrasound images as the radiation fraction is delivered to the patient by the radiation therapy device (paragraphs [0025], referring to dynamic tracking movement of soft tissue; paragraph [0036], referring to computing dynamic motion of the soft tissue target as a function of time during the treatment delivery stage (30); paragraph [0071]; Figure 1).
With regards to claims 7 and 21, Fu et al. disclose that the plurality of ultrasound images comprises at least one two-dimensional ultrasound image or three-dimensional ultrasound image (paragraph [0025]; referring to 2D and 3D ultrasound imaging).
With regards to claim 8, Lachaine et al. disclose that the ultrasound imaging device comprises one or more tracking devices to facilitate real-time positional tracking of the ultrasound imaging device, the one or more tracking devices comprising a plurality of emitters (i.e. “active markers”) that are releasably attached to the ultrasound imaging device (paragraph [0026], referring to the active markers affixed to the probe, which would be separate from the ultrasound imaging device/transducer, and therefore would be capable of being “releasably” attached to the ultrasound imaging device).  
With regards to claim 10, Fu et al. disclose that the ultrasound imaging device is movable within a predetermined envelope (i.e. inherent present/predetermined envelope covered by the robotic arm (920)) to obtain the plurality of ultrasound images from different respective locations (pg. 9, paragraph [0072]).  
With regards to claim 11, the claim is directed to further limiting the target tissue.  The limitation is directed to an intended use and/or manner of operating the claimed apparatus as the target tissue is not part of the claimed apparatus but rather the claimed apparatus is intended to be used to image the target tissue.  Since the ultrasound imaging device is capable of obtaining images of any target tissue, including a prostate tumor, Fu et al. meet the above limitation.  
With regards to claim 12, Fu et al. disclose that their apparatus further comprises a brace for holding the ultrasound imaging device, the brace being connected to a stationary structure and being configured to hold the ultrasound imaging device at each of a plurality of different locations (paragraph [0072]; Figure 9; note that the robotic arm (910) serves as a brace for supporting the ultrasound imaging device (620) and is attached to a structure on the floor (i.e. stationary structure)).
With regards to claim 14, Fu et al. disclose that the brace is rotated such that the ultrasound imaging device can obtain the plurality of ultrasound images of a genitourinary region of the patient, at each of a plurality of different locations, during delivery of the radiation fraction by the radiation therapy device (paragraph [0072], note that 5 or more degrees of freedom would include rotation of the robotic arm and the ultrasound imaging device “can”/is capable of obtaining the US images of a genitourinary region of the patient as claimed; Figure 9).
With regards to claim 15, Fu et al. disclose that their method further comprises comparing two or more of the ultrasound images obtained during the delivery of the radiation fraction by the radiation therapy device and adjusting one or more radiation treatment parameters based on the comparison (paragraphs [0036], paragraphs [0042]-[0043]; [0071], referring to adjusting the radiation beam position to compensate for dynamic motion of the soft tissue, which is determined based on the ultrasound images obtained during the delivery (i.e. “treatment delivery 30”) of the radiation fraction; Figures 1 and 6).
With regards to claim 16, Fu et al. disclose that the one or more radiation treatment parameters comprises at least one of a beam angle, a beam isocenter, a couch position, a beam aperture, a beam delivery path, a focal point, an energy level, and a duration of a radiation fraction (paragraphs [0062], [0067]-[0068], [0071], note that adjustment of the beam position corresponds to an adjustment of the beam delivery path, focal point, etc.).  
With regards to claim 17, the claim is directed to a specific manner of positioning the ultrasound imaging device (i.e. positioned specifically between the patient’s legs).  The limitation is directed to an intended use and/or manner of operating the claimed apparatus.  Since the ultrasound imaging device is capable of being positioned in any position, including being positioned between the patient’s legs, Fu et al. meet the above limitation.  

Claim 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fu et al. and Lachaine et al. as applied to claim 2 above, and further in view of Allison (US Pub No. 2008/0021300).
With regards to claim 9, as discussed above, the above combined references meet the limitations of claim 2.  However, they do not specifically disclose that the operations further comprise combining a plurality of temporally-displaced three-dimensional ultrasound images to create a four-dimensional ultrasound image.
Allison discloses a method and apparatus to generate a four-dimensional correlation model for a target region and to develop a radiation treatment plan which includes relative movement between a target region and a radiation beam path (see Abstract; pg. 3, paragraph [0028]).
At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the operations of Fu et al.to further comprises combining a plurality of temporally-displaced three-dimensional ultrasound images to create a four-dimensional ultrasound image, as taught by Allison, in order to monitor relative movement between a target region and a radiation beam path (see Abstract; pg. 3, paragraph [0028]).

Claim 13 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fu et al. in view of Lachaine as applied to claim 12 above, and further in view of Wu et al. (“Effect of Ultrasound Probe on Dose Delivery During Real-time Ultrasound-Guided Tumor Tracking”), as cited by Applicant.
With regards to claim 13, as discussed above, the above combined references meet the limitations of claim 12.  Further, Fu et al. disclose that the position of the brace is adjusted (pg. 9, paragraph [0072], referring to sensor repositioning).  
However, the above combined references do not specifically disclose that the adjustment is in response to a change in one or more radiation treatment parameters. 
Wu et al. disclose optimally having the ultrasound transducer positioned where it does not intersect the at least one beam-delivery path and further discloses that the radiation treatment device can sweep across an area of the patient during delivery of the radiation fraction (see Abstract; pg. 3802, Section: IV. Discussion; pg. 3800, Section B. Synthetic Image; see Figure 2).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to adjust the position of the brace of Fu et al. in response to a change in one or more radiation treatment parameters, such as a change in the beam-delivery path position, as taught by Wu et al., in order to optimally position the brace such that the ultrasound transducer does not intersect the at least one changed beam-delivery path (see Wu et al., see Abstract; pg. 3802, Section: IV. Discussion; pg. 3800, Section B. Synthetic Image).

Claim 22 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fu et al. in view of Lachaine et al. as applied to claim 18 above, and further in view of Zalewski (US Patent No. 5,991,693).
With regards to claim 22, as discussed above, the above combined references meet the limitations of claim 18.  Further, Lachaine et al. disclose that the ultrasound imaging device comprises one or more tracking devices (i.e. active markers) to facilitate real-time positional tracking of the ultrasound imaging device (paragraph [0026]).  
However, they do not specifically disclose that an “audio tracking system” is used.
Zalewski discloses a position tracking system that relies on transmitting audio signals to a microphone for the position tracking of an object (column 27, lines 1-30, note that an “audio” tracking system is used).
At the time of the invention, it would have been obvious to one of ordinary skill in the art to substitute the tracking system of the above combined references with an audio tracking system, as taught by Zalewski, as the substitution of one known tracking system for another would have been obvious to one of ordinary skill in the art and would have yielded the predictable result of providing effective tracking of an object.  

Claims 23-26 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fu et al. in view of Lachaine et al. and Masaki (JP 2003117010) and Griffiths et al. (“Transperineal Ultrasound for Measurement of Prostate Volume: Validation Against Transrectal Ultrasound”, October 2007), as cited by Applicant. Note that, with regards to Masaki, the below rejection refers to an English translation.
With regards to claims 23 and 24, Fu et al. disclose a method comprising:
positioning an ultrasound imaging device in contact with a patient (paragraphs [0025], [0027], [0030], [0036]);
obtaining, by the ultrasound imaging device, a plurality of ultrasound images and simultaneously delivering the radiation fraction while obtaining a plurality of ultrasound images using the ultrasound imaging device (paragraphs [0025]; paragraph [0036], referring to continuously acquiring US images at a real-time imaging rate while the treatment is being administered to the patient in a particular session; [0071]);
detecting, during delivery of the radiation fraction by the radiation therapy device, intrafractional movement of at least one of a target tissue and the surrounding tissue based on the obtained plurality of ultrasound images of the target tissue and the surrounding tissue of the patient (paragraphs [0024]-[0025], referring to dynamic tracking movement of soft tissue; paragraph [0036], referring to computing dynamic motion of the soft tissue target as a function of time during the treatment delivery stage (30) and based on the one or more acquired US images, and thus intrafractional movement of tissue based on the continuously acquired US images is detected during the radiation delivery; paragraphs [0049], [0054], [0057]; [0071]; Figures 1, 6).
Further, with regards to claim 24, Fu et al. disclose scanning, by the ultrasound imaging device, the target tissue of the patient to obtain, prior to the radiation fraction, a baseline image (i.e. “reference US image”) of the target tissue and the surrounding tissue (paragraphs [0024], [0035]-[0036], [0047], [0049], referring to the memory; Figure 1)
However, Fu et al. do not specifically disclose that the ultrasound imaging device is in contact with “a patient’s perineum”, wherein the ultrasound imaging device does not intersect a beam delivery path along which a radiation fraction is delivered to the patient during a radiation therapy by a radiation therapy device and wherein the scanning is performed “transperineally” of the target tissue “in a genitourinary region of the patient”.  
Further, Fu et al. do not specifically disclose that their method further comprises receiving positioning information associated with the ultrasound imaging device based on one or more signals transmitted by the ultrasound imaging device and communicating the positioning information through a visual display.
Lachaine et al. disclose methods and systems for assisting users in locating anatomical structures of interest using ultrasound imaging devices, such as in in ultrasound-based IGRT (Abstract; paragraph [0008]).  The position of the ultrasound probe may be displayed, in addition to the preferred ultrasound scan path to obtain the ultrasound image, wherein an optical or mechanical tracking system may be used to determine the position of the probe (paragraphs [0014], [0018], [0026]).  An optical camera attached to, for example, the ceiling, tracks passive or active markers affixed to the probe (paragraph [0026]; note that “active” markers attached to the probe would transmit one or more signals “by the ultrasound imaging device”/probe). Updating the probe representation (200) based on it’s current tracked location in real-time helps the operator to see how close the current probe position is relative to a suggested path (100), thereby enabling the operator to include the appropriate anatomy in the scan with minimal searching and allows the operator to reproduce the same scan from one radiotherapy treatment session to the next (paragraph [0026]; Figures 1-2)
At the time of the invention, it would have been obvious to one of ordinary skill in the art to have the method of Fu et al. further comprise receiving positioning information associated with the ultrasound imaging device based on one or more signals transmitted by the ultrasound imaging device and communicating the positioning information through a visual display, as taught by Lachaine et al., in order to enabe the operator to include the appropriate anatomy in the scan with minimal searching and allow the operator to reproduce the same scan from one radiotherapy treatment session to the next (paragraph [0026]
However, the above combined references do not specifically disclose that the ultrasound imaging device is in contact with “a patient’s perineum”, wherein the ultrasound imaging device does not intersect a beam delivery path along which a radiation fraction is delivered to the patient during a radiation therapy by a radiation therapy device and wherein the scanning is performed “transperineally” of the target tissue “in a genitourinary region of the patient”.  
Masaki discloses a radiotherapy device capable of applying the radiation with high accuracy by detecting the behavior of a treated part caused by patient’s breathing and pulsation, or the movement of the body without enlarging or excessively complicating the device itself (Abstract).  The ultrasonic probe (41) is installed in a position which satisfies conditions, such as the condition that the ultrasonic probe is in a position which does not mingle with the direction of the irradiation beams of the linac gantry (21) at the time of a treatment (paragraphs [0043], [0051]; Figure 1).  This allows for the treatment to be carried out more accurately and the ultrasonic probe to be installed efficiently (paragraphs [0043], [0051]; Figure 1).   
At the time of the invention, it would have been obvious to one of ordinary skill in the art to have the ultrasound imaging device of Fu et al. be positioned such that it does not intersect a beam delivery path along which a radiation fraction is delivered to the patient during a radiation therapy by a radiation therapy device, as taught by Masaki, in order to carry out the treatment more accurately and have the ultrasound imaging device be installed efficiently (paragraphs [0043], [0051]).
However, thought both Fu et al. and Masaki disclose ultrasound imaging devices that can be positioned in the area of a patient’s perineum (see Figure 9 of Fu et al. and Figure 1 of Masaki, wherein the range of the movement of the ultrasound imaging device is such that it is fully capable of being positioned in the area of a patient’s perineum such that it would be capable of coming into contact with the patient’s perineum), they do not specifically disclose positioning the ultrasound imaging device in contact with a patient’s perineum and that the ultrasound imaging device scan transperineally the target tissue in a genitourinary region of the patient.
Griffiths et al. disclose imaging the prostate using transperineal ultrasound, wherein a transducer is placed at the base of the scrotum (Abstract; pg. 1376, Section "Prostate Ultrasound"; Figure 1; note that as the male perineum includes the scrotum, placing the transducer at the base of the scrotum comprises of placing the transducer/"ultrasound imaging device" in contact with the patient's perineum).  Transperineal ultrasound provides an accurate, less invasive and more acceptable alternative to other prostate imaging means, such as transrectal imaging means (Abstract; pg. 1375, right column, 2nd paragraph, note that since the prostate lies in the genitourinary region, the ultrasound probe inherently scans the genitourinary region when acquiring a prostate image).
At the time of the invention, it would have been obvious to one of ordinary skill in the art to have the ultrasound imaging device of the above combined references be in contact with the patient's perineum, have the ultrasound imaging device scan transperineally the target tissue in a genitourinary region of the patient, as taught by Griffiths et al., in order to study the prostate and provide an accurate and minimally invasive prostate imaging means (Abstract; pg. 1375, right column, 2nd paragraph).  
With regards to claim 25, Fu et al. disclose that their method further comprises delivering the radiation fraction along the beam-delivery path to the target tissue using the radiation therapy device, wherein the beam-delivery path is directed to the patient’s anatomy in a non-transperineal direction (paragraph [0025]; paragraph [0035]-[0036], [0049]-[0052]; Figure 1, referring to the treatment delivery stage (30); Figure 5, note that radiation therapy device (506) provides external radiation in a non-transperineal direction).
With regards to claim 26, Fu et al. disclose that their method further comprises comparing one or more of the plurality of ultrasound images with a baseline image and determining intrafractional movement of at least one of the target tissue or the surrounding tissue based on the compared one or more ultrasound images as the radiation fraction is delivered to the patient by the radiation therapy device (paragraph [0036], referring to the registration the one or more of the acquired US images to the delivery reference US image (i.e. "baseline image"); Figure 1, step 112); paragraph [0025], referring to dynamic tracking movement of soft tissue; paragraph [0036], referring to computing dynamic motion of the soft tissue target as a function of time during the treatment delivery stage (30); paragraph [0071]; Figure 1).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 23-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,542,962 in view of Lachaine et al.. Claim 1 of the Patent meets most of the limitations of claims 23-26 of the instant application.  Specifically, the method of Claim 1 of the Patent sets forth positioning an ultrasound imaging device is in contact with the patient’s perineum, using the ultrasound imaging device to scan, transperineally, a target tissue in a genitourinary region of the patient to obtain a baseline image prior to a radiation fraction [instant claim 24], delivering the radiation fraction along at least one beam-delivery path in a non-transperineal direction [instant claim 25], simultaneously delivering the radiation fraction while obtaining a plurality of ultrasound images, wherein the ultrasound imaging device is positioned to obtain from the transperineal direction, the ultrasound images such that the ultrasound imaging device does not intersect the beam-delivery path, comparing the ultrasound images with the baseline image and determining intrafractional movement of the target tissue or the surrounding tissue based on the compared ultrasound images as the radiation fraction is delivered to the patient by the radiation therapy device [instant claim 23 and 26], as claimed in instant claims 23-26.  However, the Patent does not specifically disclose that the operations further comprise receiving positioning information associated with the ultrasound imaging device based on one or more signals transmitted by the ultrasound imaging device and communicating the positioning information through a visual display.  Lachaine et al. disclose methods and systems for assisting users in locating anatomical structures of interest using ultrasound imaging devices, such as in in ultrasound-based IGRT (Abstract; paragraph [0008]).  The position of the ultrasound probe may be displayed, in addition to the preferred ultrasound scan path to obtain the ultrasound image, wherein an optical or mechanical tracking system may be used to determine the position of the probe (paragraphs [0014], [0018], [0026]).  An optical camera attached to, for example, the ceiling, tracks passive or active markers affixed to the probe (paragraph [0026]; note that “active” markers attached to the probe would transmit one or more signals “by the ultrasound imaging device”/probe). Updating the probe representation (200) based on it’s current tracked location in real-time helps the operator to see how close the current probe position is relative to a suggested path (100), thereby enabling the operator to include the appropriate anatomy in the scan with minimal searching and allows the operator to reproduce the same scan from one radiotherapy treatment session to the next (paragraph [0026]; Figures 1-2) At the time of the invention, it would have been obvious to one of ordinary skill in the art to have the operations of claim 1 of the Patent further comprise receiving positioning information associated with the ultrasound imaging device based on one or more signals transmitted by the ultrasound imaging device and communicating the positioning information through a visual display, as taught by Lachaine et al., in order to enabe the operator to include the appropriate anatomy in the scan with minimal searching and allow the operator to reproduce the same scan from one radiotherapy treatment session to the next (paragraph [0026]).

Response to Arguments
Applicant’s arguments with respect to claim(s) 2-26 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Lachaine has been introduced to teach receiving positioning information associated with the ultrasound imaging device and communicating the positioning information through a visual display, etc..
With regards to the Double Patenting rejection, Applicant noted that “a Terminal 
Disclaimer in compliance with 37 CFR 1.321 is enclosed herewith to obviate this rejection”.  However, no terminal disclaimer has been submitted and therefore the Double Patenting rejection remains.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE L FERNANDEZ whose telephone number is (571)272-1957. The examiner can normally be reached Monday-Friday 9:00 AM - 5:30 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on (571) 272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KATHERINE L FERNANDEZ/Primary Examiner, Art Unit 3793